Citation Nr: 1614281	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition, to include as secondary to a service-connected disability of plantar warts of the hands and feet with residual scars.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the claim.

The Board remanded this matter in December 2009.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's skin condition is related to service, or was proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to include as secondary to a service-connected disability of plantar warts of the hands and feet with residual scars, have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in March and July 2007 letters. 

The Board also finds that the duty to assist requirement has been fulfilled.  The Veteran's available service and post-service treatment records have been obtained.  The Board recognizes that the record does not contain all of the Veteran's post-service medical records.  In June 2008, the Veteran submitted an authorization release form for treatment records from the Hampton VA Medical Center.  In September 2008, the RO issued a formal finding indicating that treatment records from this facility, specifically dated from January 2001 to August 2003, are unavailable.  VA notified the Veteran of this finding and requested that he submit any records in his possession.  Thus, the Board finds that VA does not have a further duty to assist the Veteran in obtaining any additional records.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Board acknowledges that the Veteran is in recepit of disability benefits from the Social Security Administration (SSA).  A September 2004 SSA document indicates that the Veteran is unable to work due to poor circulation, shortness of breath, and stiffness in the legs.  There is no indication that the Veteran's skin condition prevents him from working or that he is receiving SSA disability benefits for his skin condition.  Furthermore, the document notes that the Veteran had surgery to remove skin cancer in July 2004 and there is no evidence which shows the return or the spread of cancer.  The VA examiner's opinion specifically addresses the treatment records from the Veteran's July 2004 surgery.  Therefore, the Board finds that the Veteran's SSA records are not relevant to his service connection claim and do not need to be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was afforded a VA examination in August 2014.  The Board finds that this examination is adequate, as the medical professional included a review of the Veteran's claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a skin condition, including squamous cell carcinoma of the groin area.  He attributes his condition to his service-connected disability of plantar warts of the hands and feet with residual scars.

After reviewing the medical evidence, the Board finds that service connection is not warranted on a direct basis.  The record reflects that the Veteran has a skin disability, including skin cancer of the groin area.  However, there is no evidence linking this condition to the Veteran's active military service.  The Veteran's service treatment records are silent for complaints, a diagnosis, or treatment of a skin condition involving the groin area.  The records only show treatment for warts of the hands and feet.  The Veteran's June 1975 separation examination shows no skin abnormalities in the groin area.  In a November 1975 Report of Medical History, the Veteran denied having a history of skin disease, tumors, growth, cyst, or cancer.  In addition, the Veteran's post-service medical records do not attribute his condition to service; they merely show treatment for his skin cancer.  Specifically, July 2004 VA treatment records show the removal of a giant condyloma of the genitalia with squamous cell carcinoma present.

The record also does not contain a medical opinion linking the Veteran's skin condition to service.  Pursuant to the Board remand, the Veteran was afforded a VA examination in August 2014, where he reported that he developed a mole to the base of his penis or upper scrotum in 1999.  In 2001, the lesion was removed and he was informed that he had a tumor invading the right testicle.  The testicle was also removed.  The Veteran denied any recurrence of lesion or need for further treatment.  The diagnosis was actinic keratosis.  There was no evidence of any scrotal or penile lesions.  There was only a superficial scar to the right penile base and upper scrotum. 

After performing a physical examination and reviewing the Veteran's medical history, the examiner opined that the Veteran's skin cancer is less likely than not related to military service.  In providing this opinion, the examiner noted that the Veteran's treatment records reveal the removal of a giant condyloma, with pathological components of squamous cell carcinoma to the base of the penis in July 2004.  According to the examiner, the Veteran's condyloma is a human papilo virus-based skin disease.  Furthermore, his current actinic keratosis of the hands, face, and ear are skin conditions generally caused by sun exposure.  

The Board also finds that there is no competent medical evidence establishing that the Veteran's skin disability, including skin cancer of the groin area was caused or aggravated by a service-connected disability.  As stated above, the August 2014 VA examiner noted that the Veteran's condyloma is caused by a human papilo virus and his actinic keratosis of the hands, face, and ear are caused by sun exposure.  The examiner also noted that the viral condition of the Veteran's genitalia (specifically the giant condyloma) is not etiologically related to other skin conditions the Veteran has or had in the past.  There is no physiological relationship.  The examiner also explained that the conditions the Veteran is service-connected for would not be etiologically worsened by the giant condyloma because of the lack of physiological connection.   

The only other evidence which purports to link the Veteran's skin condition to his service or service-connected disability is the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and his active duty or service-connected disability, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107 .


ORDER

Service connection for a skin condition, to include as secondary to a service-connected disability of plantar warts of the hands and feet with residual scars is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


